364 F.2d 829
C. O. CHINN, Appellant,v.STATE OF MISSISSIPPI, Appellee.
No. 22233.
United States Court of Appeals Fifth Circuit.
August 22, 1966.

Appeal from the United States District Court for the Southern District of Mississippi; William Harold Cox, Judge.
Carsie A. Hall, Henry M. Aronson, R. Jess Brown, Jackson, Miss., Anthony G. Amersterdam, Philadelphia, Pa., Alvin J. Bronstein, Jack Young, Jackson, Miss., Jack Greenberg, Melvyn Zarr, New York City, for appellant.
Peter M. Stockett, Jr., William A. Allain, Asst. Attys. Gen., Jackson, Miss., William L. Waller, Dist. Atty., Jackson, Miss., Perry Parker, County Atty. of Madison County, Canton, Miss., Joe T. Patterson, Atty. Gen. of State of Mississippi, Jackson, Miss., for appellee.
Before RIVES and BELL, Circuit Judges, and FULTON, District Judge.
PER CURIAM:


1
This appeal is controlled by Peacock v. City of Greenwood, Mississippi, 1965, 384 U.S. 808, 86 S.Ct. 1800, 16 L.Ed.2d 944, in which the Supreme Court held that grounds for removal of civil rights cases to the United States District Court under 28 U.S.C.A. § 1443, do not include such grounds as are alleged in this case.


2
Affirmed.